        Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 1 of 24




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT J. BELUSKO,                         :

                       Plaintiff           :   CIVIL ACTION NO. 3:19-790
         v.                                :       (JUDGE MANNION)
R.E. CRAWFORD
                                           :
CONSTRUCTION, LLC, and
AUTOZONE STORES, LLC,                      :

                     Defendants            :



                                      MEMORANDUM

       Presently before the court in this trip and fall action are the defendants’

motions for summary judgment on the plaintiff’s claims of negligence. (Docs.

2, 21 & 24). Upon consideration of the briefs, and for the reasons stated

below, the court will deny both the general contractor’s and the store owner’s

motions for summary judgment since disputed material facts exist regarding

liability for the plaintiff’s fall.



I.     FACTUAL BACKGROUND

       This case arises out of a trip and fall accident in which plaintiff Robert

J. Belusko alleges that on July 6, 2017, at the AutoZone store under

construction in Wind Gap, Monroe County, Pennsylvania, his foot got caught
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 2 of 24




in construction debris causing him to fall and sustain injuries. The Wind Gap

AutoZone store was owned by defendant AutoZone Stores, LLC, (hereinafter

“AutoZone”). Plaintiff was employed as a Building Inspector for the

Pennsylvania Department of Labor & Industry, and as part of his job duties

he was at the construction site to conduct an inspection. Plaintiff worked as

a state inspector for 20 years in various divisions, including 6 years with

Labor & Industry. While plaintiff was at the construction job site, he tripped

and fell injuring his knee and is now seeking the recovery of non-economic

and economic damages. Defendant R.E. Crawford, (“Crawford”), was the

general contractor for the AutoZone store being constructed. The area inside

the store where plaintiff tripped and fell was in the location where various

shrink wrapped pallets of bin boxes were placed.

      Plaintiff was scheduled to be at the Wind Gap AutoZone store under

construction between 8:30-9:00 a.m. and he was supposed to meet either

the person in charge of the mechanical set up, or the general contractor.

Crawford’s superintendent of the AutoZone Wind Gap project and its sole

employee at the construction site was Lavonn Johnson, and he was aware

that plaintiff was coming to the store on July 6, 2017 to do a gas line and

electrical inspection. Plaintiff’s inspection was required to obtain a certificate

of occupancy for the store. The person who plaintiff needed to see was


                                        2
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 3 of 24




Johnson, and he had the duties of managing and overseeing the store

project.

      On July 6, 2017, plaintiff’s gas and electric inspection was to occur

outside of the store. When plaintiff arrived at the store as pre-arranged with

Johnson, he entered the store wearing an ID that identified him as a state

inspector.

      Plaintiff walked into a clear area of the store and he noticed a man

talking to a group of laborers, so he started walking towards the man. Plaintiff

then attempted to ask the man where he should go and he was asked to wait

since the group was having a discussion.

      Specifically, plaintiff testified:

      [A]s I walked towards [the man] I said, excuse me, and he–he was
      speaking at that time when I said excuse me because I wanted to find
      out, you know, who he was and maybe he was the guy I was looking
      for. I said, excuse me, and he motioned to me like wait a minute, I’m
      speaking, and so with that I thought, well, I could –it was –at least at
      that point I came to the conclusion that he really was not the general
      contractor filling in for the usual supervisor... So as I turned–I heard a
      voice behind me. As I turned to walk away from the pallet, which he
      was leaning on, a black man came towards me and he said are you the
      building inspector, so as I went to approach him...he was approximately
      10 feet away. As I went to go forward, my foot got wrapped around a
      piece of banding, and I fell down right there, and he came running over
      and he said to me, he said -- he told me -- he might have told me his
      name, I don’t remember, but he said are you okay, I saw you fall, and
      I of course -- I was on the ground, I couldn’t get right up, and he said
      I’m going to get you a chair. I said please. He went and got me like a
      stool and he rolled it over to me and he helped me up and I sat down


                                           3
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 4 of 24




      and that person turned out to be -- he worked for -- he was filling in for
      the general contractor for the construction company.

      Plaintiff admitted he is well-aware that construction sites are hazardous

environments. In fact, plaintiff was at the Wind Gap AutoZone site two weeks

before his fall, and he knew that there was work being completed by some

trades workers at the store. Plaintiff was also aware that the setup crew was

on site and actively working prior to his injury. On the day of his fall, plaintiff

admitted seeing AutoZone’s setup crew working and unloading equipment

and supplies from pallets inside the store as he first approached them.

Further, plaintiff acknowledged that he must “be vigilant” in active work site

situations.

      Johnson stated that his role for the store was to allow the AutoZone

crew to perform their work to setup the interior of the store with shelves and

fixtures and, to make sure the building was in operable condition for

AutoZone’s workers, such as electricity, HVAC and plumbing, so that they

were able to perform their work inside the store. Johnson stated that he had

no control over AutoZone’s workers and that he did not have any duties with

organizing its setup crews’ deliveries. He stated that the shipments received

by the setup crew were not his concern. Johnson said that AutoZone’s setup

crew managed their shipment of materials for the racks, shelves and




                                        4
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 5 of 24




counters to be assembled and put inside the store, and that Crawford had no

job duties pertaining to this setup work being performed. Johnson also stated

that Crawford does not control where AutoZone’s setup crew places the

deliveries of racks and counters and, that the crew placed their materials,

such as pallets of elbows and pallets of struts, strategically in the store so

that they can set things up where they belong. Johnson indicated that the

AutoZone setup crew then unbox the various pallets and place the items in

the store where they needed to be placed.

     In particular, Johnson explained:

     Well, Crawford doesn’t have any employees on site other than me, but
     I have no business messing with any of [AutoZone’s setup crew’s]
     racking system or none of that stuff. You know, I wouldn’t have to check
     on any of that because, like I said, like, you know, when they - - they
     have like 20, 30 people that they train and they’re all working together,
     they all have a specific job in putting these racks together. So nobody
     else has any business touching any of that because, I mean, you’ll be
     out of sync, you know. You would be in the way messing with their stuff
     because they have - - everything is by blueprint.

     Johnson’s duties also included arranging all of the inspections

necessary for the store to open. Johnson was asked what his practice was

with respect to telling the setup crew if he knew an inspector was coming. He

stated:

     I think that the setup crew would be fully–would be fully aware of
     whatever I’m doing because, like I said, it’s my job to turn the building
     over to them. So if I could answer your question the best way would be


                                      5
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 6 of 24




      the only way that I could turn it over to them is that if I had all of my
      inspections and everything in a row. So with that being said, then, yes,
      the construction, the setup crew would be aware of what’s going on.

      Johnson admitted that it was his job to get all of the required

inspections completed so that he could turn the store over to AutoZone and

that Crawford was ultimately responsible for obtaining the certificate of

occupancy for the store when construction was completed. Then after all of

the inspections were completed and the certificate of occupancy was issued,

Crawford’s work would be complete and it would turn the building over to

AutoZone so that it could open the store.

      Johnson testified the area in the store where plaintiff fell was a very

tight fit, and that plaintiff seemed to know he had to be careful based on how

he appeared to be walking. Johnson also testified that the area where plaintiff

fell “was clean due to what was going on at the time”, and that the crew was

working “so that pallet… is going to have, …, some type of debris all around

it during the duration of [the crew] building those racks in that area.” Johnson

also testified that if the fall did not occur, he would have led plaintiff through

the area of the fall, past the pallets and out the back door to the gas pump.

      Michael Danowski was the Setup Supervisor for AutoZone, and he and

his crew go into an empty store and prepare it for opening by setting up all

of the fixtures and shelves, and determine where to place merchandise.


                                        6
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 7 of 24




Danowski stated that a general contractor like Crawford would build the store

structure for AutoZone and that his crew would perform the interior setup for

a store which generally takes 13 to 14 days.

      Danowski stated that his interactions with the general contractor at a

store during a setup time was infrequent and that he would speak with the

general contractor only concerning issues regarding building operations,

such as if the water or the air conditioning were not working.

      Danowski also stated that it was the general contractor’s duty, i.e.,

Crawford through its superintendent Johnson, to coordinate meetings with

inspectors even while the setup crew was conducting their work. He pointed

out that the AutoZone setup crew does not deal with inspectors at all. He

further stated that it was the job of the general contractor overseeing

construction to inform the setup crew of an inspector’s visit, so that the setup

crew could make the area safe. In particular, Danowski stated that when the

general contractor gave him notice of an upcoming inspection, he would

“make sure that the building is clear”, since often times, the inspectors “want

all aisles clear to make sure that there’s no trip hazard and everything that

we have is cleaned up.” He also stated that it was regular routine procedure,

not just when an inspector was coming, for the setup crew to remove trip




                                       7
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 8 of 24




hazards, such as banding on the floor, and Saran wrap on the floor, since

these items would be hazards for everyone at the site.

     Danowski testified that he could not remember whether he was

informed by Johnson that plaintiff would be coming to do an inspection on

the day of the fall, and that regardless of whether he knew, the area where

the fall occurred should have been clear of trip hazards. He stated that “[a]ll

my people are told repeatedly to make sure that all bands and stuff like that

is not on the floor when they’re working”, and as part of the “everyday

procedure”, “[i]f they cut a band, they’re supposed to throw it immediately in

the garbage.”

      Danowski indicated that the area where plaintiff fell was near a pallet

of shrink wrapped bin boxes that were used for smaller items, such as O2

sensors, and did not contain any merchandise in them. However, on the day

of the fall, the store also had pallets containing inventory. Danowski stated

that the bin boxes arrive at the job site not assembled and are constructed

and stacked on pallets by AutoZone’s setup crew. Danowski also stated that

the general contractor does not assist the set-up crew in any manner in

setting up the bin boxes, racks and shelving. Nor are Crawford and its

employees directly involved in the setup crew’s work of unpacking materials

and setting up the store.


                                      8
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 9 of 24




      Additionally, plaintiff fell in the store in the area of pallets of bin boxes

that were constructed and re-stacked solely by the AutoZone setup crew.

This crew also put shrink wrap around the boxes and wrapped them to the

pallets. According to plaintiff, his fall occurred in the area of the pallets that

had been shrunk wrapped after he was trying to speak with the

superintendent, Johnson, when he entered the store to conduct his

inspection. He stated that when he tried to go over to Johnson, his right foot

got wrapped around a piece of clear banding that was attached to and

underneath one of the pallets. He stated that most of the banding was under

the pallet and his foot got caught on an approximately nine-inch piece that

had formed a loop. The pallet which had the banding plaintiff tripped over

contained metal racking used for building out the store and it did not contain

AutoZone inventory.

      Danowski stated that although he could not recall if Johnson had

advised him of plaintiff’s visit, if he and his crew had in fact known plaintiff

would be at the store on the day of the incident for an inspection, “[he]

probably would have moved [the pallets] closer to the wall on the left behind

[a] cart with the refrigerator on it” in order “to give the inspector a wider berth

to walk past there if he needed to”, and clear the area of trip hazards.




                                        9
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 10 of 24




II.    PROCEDURAL HISTORY

       This action was commenced when the plaintiff filed his complaint in the

Court of Common Pleas of Luzerne County on April 11, 2019. AutoZone then

timely removed this case to federal court based on diversity jurisdiction under

28 U.S.C. 1332. (Docs. 1 & 2). The discovery deadline expired on May 1,

2020. On July 31, 2020, both defendants filed their instant motions of

summary judgment pursuant to Fed.R.Civ.P. 56, (Doc. 21, Crawford & Doc.

24, AutoZone). Defendants then filed their briefs in support of their motions

and statements of material facts. (Docs. 22-23 & 24). 1 Plaintiff filed his briefs

in opposition to the motions and his responses to defendants’ statements of

material facts. (Docs. 25-28). All of the parties submitted exhibits, including

plaintiff’s deposition transcript, (Doc. 24-1), in support of their respective

filings.




       1AutoZone attached its brief in support and its statement of material
facts to its motion for summary judgment, (Doc. 24), in violation of the Local
Rules of this court. Also, the statements of material facts of both Crawford,
(Doc. 23), and AutoZone, (Doc. 24-2), are not in the proper form since they
do not state each concise fact in a separately numbered paragraph. See
Local Rule 56.1, M.D. Pa. Counsel for Crawford and AutoZone are directed
to adhere to the Local Rules of this court in the future.


                                       10
       Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 11 of 24




III.   STANDARD OF REVIEW

       Summary judgment is appropriate if the “pleadings, depositions,

answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986);

Turner v. Schering-Plough Corp., 901 F.2d 335, 340 (3d Cir. 1990). A factual

dispute is genuine if a reasonable jury could find for the non-moving party,

and is material if it will affect the outcome of the trial under governing

substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Aetna Casualty & Sur. Co. v. Ericksen, 903 F. Supp. 836, 838 (M.D. Pa.

1995). At the summary judgment stage, “the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249 ; see

also Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (a court

may not weigh the evidence or make credibility determinations). Rather, the

court must consider all evidence and inferences drawn therefrom in the light

most favorable to the non-moving party. Andreoli v. Gates, 482 F.3d 641,

647 (3d Cir. 2007).




                                      11
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 12 of 24




     To prevail on summary judgment, the moving party must affirmatively

identify those portions of the record which demonstrate the absence of a

genuine issue of material fact. Celotex, 477 U.S. at 323-24. The moving

party can discharge the burden by showing that “on all the essential elements

of its case on which it bears the burden of proof at trial, no reasonable jury

could find for the non-moving party.” In re Bressman, 327 F.3d 229, 238 (3d

Cir. 2003); see also Celotex, 477 U.S. at 325. If the moving party meets this

initial burden, the non-moving party “must do more than simply show that

there is some metaphysical doubt as to material facts,” but must show

sufficient evidence to support a jury verdict in its favor. Boyle v. County of

Allegheny, 139 F.3d 386, 393 (3d Cir. 1998) (quoting Matsushita Elec. Indus.

Co. v. Zenith Radio, 475 U.S. 574, 586 (1986)). However, if the non-moving

party “fails to make a showing sufficient to establish the existence of an

element essential to [the non-movant’s] case, and on which [the non-movant]

will bear the burden of proof at trial,” Rule 56 mandates the entry of summary

judgment because such a failure “necessarily renders all other facts

immaterial.” Celotex Corp., 477 U.S. at 322-23; Jakimas v. Hoffman La

Roche, Inc., 485 F.3d 770, 777 (3d Cir. 2007).




                                     12
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 13 of 24




IV.   DISCUSSION

      Since jurisdiction of this court is based on diversity, Pennsylvania

substantive law applies. Thus, in this negligence action, plaintiff must prove

four elements: “(1) a duty or obligation recognized by law; (2) a breach of

that duty; (3) a causal connection between the conduct and the resulting

injury; and (4) actual damages.” Tameru v. W-Franklin, L.P., 350 F.App'x

737, 739 (3d Cir. 2009) (citation omitted).

      As this is a claim for damages that occurred while the plaintiff was on

a defendant’s property, this court must first determine whether the plaintiff is

a trespassor, licensee, or invitee. Carrender v. Fitterer, 469 A.2d 120, 123

(Pa. 1983). See also Iavaroni v. Woodloch Pines Resort, 2016 WL 796057,

*2 (M.D. Pa. Feb. 26, 2016) (“The existence of a duty owed by a defendant

is a threshold inquiry in a negligence action. In premises-liability actions, the

duty of care owed by a possessor of land to an entrant upon the land depends

upon the status of the entrant at the time of the accident; namely, whether

the entrant is a trespasser, licensee, or invitee.”).

      Here, the parties dispute that status of the plaintiff who was at the

AutoZone store to conduct a scheduled official inspection on behalf of the

State, which was required for the store to obtain an occupancy permit.




                                       13
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 14 of 24




Defendants contend that plaintiff was a licensee, while plaintiff maintains that

he was a business invitee since he was at the site for purposes of allowing

Crawford to obtain the certificate of occupancy and for AutoZone to open its

store for business. Plaintiff also states that he entered the AutoZone store by

invitation, i.e., “[by] conduct which justifies others in believing that the

possessor desires them to enter the land”, Cresswell v. End, 831 A.2d 673,

675 (Pa. Super. 2003), since both defendants needed and wanted his

inspection to complete the project (Crawford) and open the store (AutoZone).

      “The Pennsylvania Construction Code Act was adopted in 1999 with

the purpose of insuring uniform, modern construction standards and

regulations throughout this Commonwealth.” Sosnina v. Schadegg, 175

F.Supp.3d 498, 503-04 (E.D. Pa. 2016) (citing 35 Pa. Stat. §7210.102). “The

Act directed the Department of Labor and Industry to promulgate a Uniform

Construction Code.” Id. at 504 (citing 35 Pa. Stat. §7210.301(a)). Under the

Code, an owner must obtain a permit for construction and “[a] construction

code official must inspect all construction for which a permit was issued, and

the permit holder must insure that the construction is accessible for

inspection.” Id. (internal quotations omitted) (citing §403.64(a)). “A

construction code official must conduct inspections of the foundation;

plumbing, mechanical, and electrical systems; frame and masonry; and


                                      14
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 15 of 24




wallboard, and may conduct other inspections to ascertain compliance with

the Uniform Construction Code or municipal ordinances.” Id. (internal

citations and quotations omitted). “The Uniform Construction Code applies

to all types of construction projects and covers each stage of the construction

process”, and “advises a premises owner that the inspection of a construction

site is pursuant to the law.” Id. at 506. Further, “[the Code] places certain

burdens on those seeking a permit to engage in construction, including

inspections”, and “[defendants], by seeking a permit, had advance notice of

the required inspections.” Id. at 507.

      Section 330 of the Restatement (Second) of Torts provides that a

licensee is “one whose presence upon the land is solely for her own

purposes, in which the possessor has no interest, and to whom the privilege

of entering is extended as a mere personal favor to the individual, whether

by express or tacit consent or as a matter of general or local custom.”

      The court finds that plaintiff was an invitee at the time of the incident;

he was at the AutoZone construction site regarding business dealings with

the defendants, as he entered the store solely by “invitation” with the intent

of conducting an inspection directly related to the business of both

defendants, and he was not at the site “solely for [his] own purposes, in which

the [defendants had] no interest.” Clearly both defendants had an interest in


                                         15
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 16 of 24




having the construction project inspected so that the store could be

completed and the State would issue a certificate to allow the store to be

opened for retail sales to the public. “Pennsylvania law defines the term

‘invitee’ as follows: (1) An invitee is either a public invitee or a business

visitor; (2) A public invitee is a person who is invited to enter or remain on

land as a member of the public for a purpose for which the land is held open

to the public; (3) A business visitor is a person who is invited to enter or

remain on land for a purpose directly or indirectly connected with business

dealings with the possessor of land.” Grantham v. U.S., 2008 WL 4083922,

*7 (E.D. Pa. Aug. 28, 2008) (citation omitted). Plaintiff was thus a business

invitee and, “[t]he duty of care owed to an invitee is the highest duty owed to

any entrant upon land, and requires landowners to protect invitees from both

known and foreseeable harms.” Id. (citations omitted).

      Pennsylvania has adopted the Restatement (Second) of Torts §§341,

343, and 343A, imposing on landowners a “duty to protect invitees from

foreseeable harm.” Carrender v. Fitterer, 469 A.2d 120, 123 (Pa. 1983).

Under Pennsylvania law, a possessor of land will be subject to liability only if

he or she:




                                      16
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 17 of 24




      (a) knows or by the exercise of reasonable care would discover
      the condition, and should realize that it involves an unreasonable
      risk of harm to such invitee, and
      (b) should expect that they will not discover or realize the
      danger, or will fail to protect themselves against it, and
      (c) fails to exercise reasonable care to protect them against the
      danger.

Restatement (Second) of Torts §343. Further, the plaintiff must present

sufficient evidence to show: (1) the defendant knew or, by using reasonable

care, should have known of a dangerous condition; and (2) the defendant

helped to create a harmful condition or had actual or constructive notice of

the dangerous condition. Zito v. Merit Outlet Stores, 647 A.2d 573, 575 (Pa.

Super. Ct. 1994) (citing Multrey v. Great A. & P. Tea Co., 422 A.2d 593, 596

(Pa. 1980)).

      Thus, with respect to invitees, “the landowner is subject to liability if it

can be expected that the invitee would not discover or realize the danger, or

would fail to protect themselves against it.” Grantham, 2008 WL 4083922, *8

n. 4 (citing Restatement (Second) of Torts §343(b)).

     Both defendants contend that there are no genuine issues of material

fact as to whether they breached any duty owed to plaintiff regardless of

whether he was a licensee or a business invitee.




                                       17
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 18 of 24




      Crawford contends that it had nothing to do with the setup of the interior

of the store and that AutoZone exclusively directed and controlled all of the

work that was being performed in the interior of the store, including the

placement of the pallets in the store, setting up bin boxes, racks and shelving

in the area where plaintiff fell. Crawford further argues that it is not liable

because it was reasonable to expect that plaintiff would discover or realize

the danger, i.e., the large pallets where plaintiff fell. Crawford argues that

there was no unreasonable risk of harm to plaintiff from the shrink wrapped

pallets and that, based on his years of experience as an inspector, he should

have identified any inherent risks present at the active construction site.

      In particular, Crawford points out that at the time of plaintiff’s fall, there

is no dispute that pallets were in the store, either being unloaded or ready to

be unloaded by the AutoZone setup crew. Also, in the area where plaintiff

fell, the setup crew was working unpacking boxes that were banded together

on a pallet and then reassembling them onto another pallet and binding the

other pallet with shrink wrap. Further, Johnson testified that Crawford and its

employees do not do any work with regard to the pallets that are delivered

for the setup crew.

      AutoZone argues that summary judgment is appropriate on its behalf

even if plaintiff was owed the duty of an invitee since it had no reason to



                                        18
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 19 of 24




expect that plaintiff would not discover or realize the danger and hazards

when he walked into an active work area in the store. AutoZone argues that

irrespective of his status, plaintiff was obligated to protect himself from open

and obvious hazards, and that “[he] put himself in a dangerous position and

failed to keep a look out, which is the sole cause of his alleged injury.”

AutoZone also points to the fact that plaintiff had been at the site only two

weeks before his fall, that he had knowledge that hazards, such as pallets,

were present at the active work site. AutoZone further contends that when

plaintiff fell due to plastic debris next to a pallet where its crew were actively

working, he knew or should have known the area could be hazardous and

that he should keep alert and “be vigilant” at active work sites.

      AutoZone cites to Johnson’s testimony that individuals were actively

working in a reasonable and necessary manner regarding the build out of the

interior of the store. AutoZone states that its crew members acted reasonably

because they were still in the process of setting up the store. AutoZone also

contends that it could not have failed to exercise reasonable care to make

the area safe for plaintiff since its staff had no knowledge plaintiff would be

present that day. It also contends that since its staff had no knowledge of

plaintiff’s presence, “it would also be impossible for AutoZone to warn

[plaintiff] as to any potential dangers.” AutoZone further points out that



                                       19
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 20 of 24




plaintiff had no reason to be in the area when he fell and the crew working in

that area had no reason to anticipate that he would approach the area.

      Initially, the evidence is not clear as whether Johnson notified

Danowski and his crew that plaintiff would be at the site on July 6, 2017.

Thus, the jury will decide this issue. Moreover, as plaintiff points out, he did

not trip over the pallets, rather he fell when his foot got caught in the plastic

banding looping out from under a pallet that had been left on the floor by the

AutoZone setup crew. He states that he should not be expected to encounter

a “hidden trip hazard” such as the banding that caused his fall. In fact,

Danowski stated that materials, such as shrink wrap and the banding, should

be put in the garbage immediately by the setup crew and should never be

left on the floor, particularly when an inspector is visiting the site. Danowski

emphasized the “everyday procedure” for his crew, namely, “all my people

are told repeatedly to make sure that all bands and stuff like that is not on

the floor when they’re working. If they cut a band, they’re supposed to throw

it immediately in the garbage.” He stated that his crew was trained regarding

this procedure of removing all trip hazards on the floor and that it was to be

performed all of the time, “not only if an inspector is coming.” Further, as

plaintiff indicates, Danowski admitted that “[t]he setup crew also would have




                                       20
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 21 of 24




moved the pallets further apart [and closer to the wall] to provide [a wider

berth] for an inspector to safely traverse the area.”

      Additionally, as plaintiff, (Doc. 26 at 9), explains:

      If the removal of fall hazards in general and prior to the presence of an
      inspector at an AutoZone job site is the norm, then it is not reasonable
      to expect Plaintiff to realize the danger that there would be clear
      banding or other hazards on the floor when he arrived for an inspection.
      Based on his experience at the AutoZone job and other construction
      sites, it would be reasonable for Plaintiff to believe that such debris and
      trip hazards would not be present during his inspection, even if work
      was still occurring.

      The court finds that plaintiff has presented sufficient evidence to argue

that the piece of clear banding partially hidden under a pallet which caused

his fall was not an open and obvious condition, and that the danger from the

banding was not one which plaintiff knew or should have had reason to know.

      As such, the court find that neither defendant AutoZone nor Crawford

is entitled to summary judgment since genuine issues of material fact exist

as to whether plaintiff, as a business invitee, should have discovered or

realized the danger present at the AutoZone construction site.

      Additionally, when determining whether a defendant had constructive

notice, “one of the most important factors to be taken into consideration is

the time elapsing between the origin of the defect or hazardous condition and




                                        21
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 22 of 24




the accident.” Craig, 555 F.Supp. 2d 547, 500 (quoting Neve v. Insalaco’s,

771 A.2d 786, 791 (Pa. Super. Ct. 2001)). Other factors include:

     the size and physical condition of the premises, the nature of the
     business conducted thereon, the number of persons using the
     premises and frequency of such use, the nature of the defect and its
     location on the premises, its probable cause and the opportunity which
     [the] defendant, as a reasonably prudent person, had to remedy it.
     Lanni v. Pennsylvania Railroad Co., 88 A.2d 887, 889 (Pa. 1952).

     Although “[t]he mere happening of an accident is not evidence of

negligence,” Rogers v. Horn & Hardart Baking Co., 127 A.2d 762, 763 (Pa.

Super. Ct. 1956), a plaintiff may present sufficient circumstantial evidence to

show that a defect “had [existed] long enough so that in the exercise of

reasonable care the defendant’s employees should have discovered and

removed it.” Rumsey v. Great Atlantic & Pac. Tea Co., 408 F.2d 89, 91 (3d

Cir. 1969) (applying Pennsylvania law).

     Here, the issue pertains to constructive notice of a man-made

condition, and the facts and inferences drawn therefrom, viewed in the light

most favorable to the plaintiff, demonstrate the defendants were on

constructive notice of a dangerous condition on the AutoZone site.

AutoZone’s supervisor and setup crew were well aware that they were

required to remove all trip hazards and throw them in the garbage, such as

the shrink wrap and banding. Therefore, there is a material issue of fact to




                                      22
      Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 23 of 24




present to the jury regarding the reasonableness of the defendants’

procedures for inspecting the location of the plaintiff’s fall for trip hazards on

the day of the incident.

      Finally, Crawford contends that regardless of plaintiff’s status it owed

no duty to him because AutoZone was in complete control of the area where

plaintiff fell and was in charge of the interior setup work being done there by

its crew. Plaintiff counters that Crawford as general contractor for the entire

AutoZone store, owed him a duty separate from that owed by AutoZone.

      As plaintiff states, (Doc. 26 at 11-12):

      Crawford was in full control of the operation of the building, and the
      coordination of the inspections necessary to obtain a certificate of
      occupancy. Defendant Crawford failed in its duty when it did not advise
      the setup crew of Plaintiff’s presence so that they could remedy the
      known trip hazards in their area of work, and otherwise ensure that the
      facility could be appropriately inspected by Plaintiff. Mr. Danowski was
      clear in his testimony that he relied on the general contractor on a job
      to give him notice when inspectors were scheduled. That notice would
      allow his crew to clean up any trip hazards present before he inspector
      arrived. Although Mr. Danowski could not remember whether he had
      notice of Plaintiff’s visit, the measures which he took prior to an
      inspection were not taken, thus, it is reasonable to conclude that he
      lacked notice. Ultimately, there is a genuine dispute of fact about
      whether Mr. Johnson, on behalf of Defendant Crawford, advised Mr.
      Danowski of Plaintiff’s expected presence on July 6, 2017, such that
      any trip hazards may have been remedied and the harm to Plaintiff
      avoided.

      As such, the court will deny Crawford’s motion for summary judgment

despite the fact that AutoZone was working in the area where plaintiff fell


                                       23
            Case 3:19-cv-00790-MEM Document 34 Filed 03/29/21 Page 24 of 24




since too many disputed facts exist, as explained above, for the court to find

that this defendant is entitled to judgment.

            In short, the court finds that there are several issues of material fact

that a jury must determine regarding whether the alleged acts and/or

omissions of Crawford’s and AutoZone’s employees amounted to a breach

of the defendants’ duty of care as the possessor of the land on which plaintiff

fell.



V.          CONCLUSION

            For the forgoing reasons, the motions for summary judgment of

Crawford and AutoZone, (Docs. 21 & 24), will be DENIED. An appropriate

order will follow.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATED: March 29, 2021
19-790-01




                                           24
